Title: From George Washington to Thomas Jefferson, 24 April 1794
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            Phila. 24th April 1794.
          
          The letter herewith enclosed came under cover to me in a packet from Mr Lear,
            accompanied with the following extract of a letter, dated—London February 12th 1794.
          “A Mr Bartraud, a famous Agriculturalist belonging to Flanders, put into my hands a few
            days ago several papers for Mr Jefferson on the subject of manuring & vegitation,
            requesting that I would forward them to him by some vessel going to America; being
            uncertain whether Mr Jefferson is in Philada or Virginia, I have taken the liberty of
            putting them under cover to you.”
          Nothing, is more wanting in this Country, than a thorough knowledge of the first; by
            which the usual, and inadequate modes practiced by us may be aided—Let me hope then, if
            any striking improvements are communicated by Mr Bartraud on the above important
            subjects that you will suffer your friends to participate in the knowledge which is to
            be derived from his instructions.
          We are going on in the old way “Slow” I hope events will justify me in adding “and
            sure” that the proverb may be fulfilled. “Slow and Sure.”  With
            very great esteem and regard I am—Dear Sir Yr Obedt & Affecte Hble Servt
          
            Go: Washington
          
        